           Case 1:19-cv-00969-AWI-SAB Document 31 Filed 05/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   HENDRIK BLOCK,                                     Case No. 1:19-cv-00969-AWI-SAB

12                 Plaintiff,                           ORDER SETTING SETTLEMENT
                                                        CONFERENCE FOR JUNE 4, 2020
13          v.

14   MERCED FOOD CENTER, et al.,

15                 Defendants.

16

17         On April 3, 2020, and April 7, 2020, the parties filed notices of waiver of disqualification

18 of settlement judge. (ECF Nos. 28, 30.) Accordingly, the Court sets a settlement conference in

19 this matter for June 4, 2020, at 11:00 a.m. in Courtroom 9 before the undersigned.
20         Unless otherwise permitted in advance by the Court, the attorneys who will try the case

21 shall appear at the Settlement Conference with the parties and the person or persons having full

22 authority to negotiate and settle the case on any terms at the conference. The parties shall

23 appear by video and are to contact Courtroom Deputy Mamie Hernandez for instructions on how

24 to appear by Zoom.

25         Confidential Settlement Conference Statement: At least seven (7) court days prior to

26 the Settlement Conference, the parties shall submit a Confidential Settlement Conference
27 Statement directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov. The

28 statement should not be filed with the Clerk of the Court nor served on any other party,


                                                    1
            Case 1:19-cv-00969-AWI-SAB Document 31 Filed 05/14/20 Page 2 of 2


 1 although the parties may file a Notice of Lodging of Settlement Conference Statement. Each

 2 statement shall be clearly marked “confidential” with the date and time of the Settlement

 3 Conference indicated prominently thereon.

 4          The Confidential Settlement Conference Statement shall include the following:

 5                  A.     A brief statement of the facts of the case.

 6                  B.     A brief statement of the claims and defenses, i.e., statutory or other

 7                         grounds upon which the claims are founded; a forthright evaluation of the

 8                         parties’ likelihood of prevailing on the claims and defenses; and a

 9                         description of the major issues in dispute.

10                  C.     A summary of the proceedings to date.

11                  D.     An estimate of the cost and time to be expended for further discovery,

12                         pretrial and trial.

13                  E.     The relief sought.

14                  F.     The party’s position on settlement, including present demands and offers

15                         and a history of past settlement discussions, offers and demands.

16          The Court will vacate the settlement conference if the Court finds the settlement

17 conference will be neither productive nor meaningful to attempt to resolve all or part of this case.

18 As far in advance of the settlement conference as possible, a party shall inform the Court and

19 other parties that it believes the case is not in a settlement posture so the Court may vacate or
20 reset the settlement conference.        Otherwise the parties shall proceed with the settlement

21 conference in good faith to attempt to resolve all or part of the case.

22
     IT IS SO ORDERED.
23

24 Dated:      May 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     2
